DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This final office action is response to Applicant’s submission filed 11/20/2020. Currently, claims 1-18 are pending. Claims 1, 6, 7, 9, 12, 13 and 18 have been amended. No claims have been newly added or cancelled. 

Response to Amendment
Applicant’s amendments to claims 1, 7 and 13 are sufficient to overcome the rejection of claims 1-18 under 35 U.S.C. §112(b) as set forth in the previous action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-3, 7-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Pub. No. 2003/0093388 (Albright), in view of U.S. Patent Appl. Pub. No. 2010/0042510 (Zeinfeld et al. – hereinafter Zeinfeld), and further in view of U.S. Patent Appl. Pub. No. 2006/0122899 (Lee et al. – hereinafter Lee). 

Referring to claim 1, Albright discloses a computer-implemented method of monitoring network sites to provide expedited delivery services, the method comprising: 
monitoring operation of a network site to determine that an item is being obtained from the network site, wherein the item is being obtained by a user who is associated with a delivery location, and wherein the user accesses the network  via a browser; [See paragraphs 0025, 0042, 0048]
identifying a courier service to transport the item from the physical location to a delivery location, wherein the courier service is identified based on the physical location and the delivery location; and [See paragraphs 0027-0029, 0039, 0040, 0043] 
enabling delivery of the item by the courier service to the delivery location. [See paragraphs 0027-0029, 0039, 0040, 0043] 

Zeinfeld teaches a method with the limitation: scraping the network site to determine that the item is available at a physical location associated with the network site, wherein the physical location is determined based on the delivery location of the user. [See paragraphs 0022, 0023, 0030 – Screen scraping technology is well-known in the art. A wireless provider with the selected product available is identified and selected to fulfill the order.] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Albright to have incorporated a screen scraping feature as in Zeinfeld with the motivation of obtaining information about merchants and their products. [See Zeinfeld paragraphs 0022, 0023, 0030]
In addition, Lee teaches the limitation: wherein the scraping is performed by an extension of the browser. [See paragraph 0062]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of the combination of Albright and Zeinfeld to have incorporated a screen scraping feature as in Lee with the motivation of obtaining information about merchants and their products. [See Lee paragraphs 0062, 0063]

claim 2, the combination of Albright, Zeinfeld and Lee discloses the computer-implemented method of claim 1, further comprising: 
receiving a request from the user for the item for which in-store pick-up is available; and [See Albright paragraphs 0027-0029, 0039, 0040, 0043] 
sending a message to the identified courier service to transport the item from the physical location to the delivery location. [See Albright paragraphs 0027-0029, 0039, 0040, 0043] 

Referring to claim 3, the combination of Albright, Zeinfeld and Lee discloses the computer-implemented method of claim 1, further comprising: 
receiving a request from the user for the item for which in-store pick-up is available; and [See Albright paragraphs 0027-0029, 0039, 0040, 0043] 
presenting to the user one or more courier services that are available to transport the item from the physical location to the delivery location. [See Albright paragraphs 0027-0029, 0039, 0040, 0043] 

Referring to claims 7-9 and 13-15, they recite similar limitation as set forth in claims 1-3, and therefore are rejected based on the same rationale. 

Claims 4, 5, 10, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Albright in view of Zeinfeld and Lee, and further in view of U.S. Patent No. 9,865,000 (Lopez et al. – hereinafter Lopez). 

claim 4, the combination of Albright, Zeinfeld and Lee discloses the computer-implemented method of claim 1 above. The combination does not explicitly disclose the limitation: wherein scraping the network site comprises analyzing the network site to identify one or more strings that match a string included in a corpus. 
Lopez teaches a method with the limitation: wherein scraping the network site comprises analyzing the network site to identify one or more strings that match a string included in a corpus. [See Lopez col. 4, line 52-col. 5, line 24; col. 9, line 8- col. 10, line 65]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of the combination of Albright, Zeinfeld and Lee to have incorporated a site scraping feature as in Lopez with the motivation of obtaining information about merchants and their products. [See Lopez col. 5, lines 4-24]

Referring to claim 5, the combination of Albright, Zeinfeld, Lee and Lopez discloses the computer-implemented method of claim 1, wherein scraping the network site comprises: 
analyzing the network site to identify one or more strings that surpass a threshold of similarity to a string included in a corpus; and [See Lopez col. 4, line 52-col. 5, line 24; col. 9, line 8- col. 10, line 65]
adding to the corpus each string that surpasses the threshold of similarity to a string included in the corpus. [See Lopez col. 4, line 52-col. 5, line 24; col. 9, line 8- col. 10, line 65] 

Referring to claims 10, 11, 16 and 17, they recite similar limitation as set forth in claims 4 and 5, and therefore are rejected based on the same rationale. 

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Albright in view of Zeinfeld, Lee and Lopez as applied to claim 4 above, and further in view of U.S. Patent Appl. Pub. No. 2016/0239888 (Silver).

Referring to claim 6, the combination of Albright, Zeinfeld, Lee and Lopez discloses the computer-implemented method of claim 4 above. The combination does not explicitly disclose the limitation: wherein scraping the network site comprises: 
analyzing the network site and utilizing machine learning to identify one or more strings that indicate that an item is available for in-store pick-up; and 
adding to the corpus each of the identified one or more strings.
Silver teaches a method with the limitation: wherein scraping the network site comprises: 
analyzing the network site and utilizing machine learning to identify one or more strings that indicate that an item is available for in-store pick-up; and [See paragraphs 0036, 0038, 0040, 0041 – Scraping can be used to identify one or more desired type of information contained on a website.]
adding to the corpus each of the identified one or more strings. [See paragraphs 0036, 0038, 0040, 0041]


Referring to claims 12 and 18, they contain similar limitations as set forth in claims 12 and 18, and therefore are rejected based on the same rationale. 

Response to Arguments
Applicant's arguments filed 11/20/2020 with respect to the rejection of claims 1-15 under 35 U.S.C. §103 as being unpatentable over Albright (U.S. Patent Application Pub. No. 2003/0093388) in view of Lopez (U.S. Patent No. 9,865,000); and claims 6, 12, and 18 under 35 U.S.C. §103 as being unpatentable over Albright in view of Lopez and further in view of Silver (U.S. Patent Application Pub. No. 2016/0239888) have been fully considered but they are not persuasive. 

In response to Applicant’s arguments, Examiner respectfully disagrees. Examiner notes that these arguments are directed to newly added amendments, and have been addressed in the current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687